            Case 1:20-cr-00689-GHW Document 50 Filed 07/27/21 Page 1 of 2




                                          Renato C. Stabile
                                           Attorney at Law
                                      580 Broadway, Suite 400
                                        New York, NY 10012
                                          212-219-1469 (o)
                                         212-219-1897 (fax)
                                       917-204-0181 (mobile)
                                     renato.c.stabile@gmail.com


MEMORANDUM ENDORSED

                                                       July 26, 2021

                                                                          USDC SDNY
   VIA ECF                                                                DOCUMENT
   The Honorable Gregory H. Woods                                         ELECTRONICALLY FILED
   United States District Judge                                           DOC #:
   Southern District of New York                                          DATE FILED: 7/28/2021
   500 Pearl Street
   New York, New York 10007

                   Re: United States v. Ashley Bourdier, et al., 20-CR-689 (GHW)

   Dear Judge Woods:

            I am the attorney for Ashley Bourdier, defendant in the above-referenced matter. With
   the consent of the Government, I request an approximately 45-day adjournment of the status
   conference currently scheduled for Wednesday, July 28, 2021 at 10:00 am for two reasons. The
   first reason for the request is that defendant Ashley Bourdier submitted a request for admission
   into the Young Adult Offender Program (YAOP), but was denied admission to the program. 1
   Ms. Bourdier has now submitted an application for a deferred prosecution to the Government
   and we wish to await the outcome of that decision before proceeding further. Ms. Bourdier’s co-
   defendant, Christopher Ferrera, who is younger than Ms. Bourdier, was admitted to the YAOP
   and in light of that and for other reasons, I believe that Ms. Bourdier is an appropriate
   candidate for deferred prosecution. The second reason for the adjournment request is that I am a
   member of the trial team in United States v. Edward Bases, et al., 18-CR-48 (N.D. Ill.), a
   criminal trial in Chicago in the Northern District of Illinois, which is moving more slowly than
   expected and will extend through at least this week. I expect to remain in Chicago for the
   remainder of the week.




   1 Ms. Bourdier is 28-years-old and the YAOP program has a maximum age cutoff of 25. Ms.
   Bourdier requested a waiver, but was denied admission to the program.
         Case 1:20-cr-00689-GHW Document 50 Filed 07/27/21 Page 2 of 2




       I have communicated with Assistant United States Attorney Thomas Burnett, who
advises that the Government consents to the adjournment request. The parties consent to the
exclusion of time from July 28, 2021 to the next adjourned date, in the interests of justice.

       I thank the Court for its continued consideration.

                                                     Respectfully submitted,
                                                            /s/
                                                     Renato C. Stabile



cc:    AUSA Thomas Burnett
       (via ECF)




            Application granted. The status conference scheduled for July 28, 2021 is adjourned to
            September 24, 2021 at 10:00 a.m. The conference will take place in Courtroom 12C,
            Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, New
            York 10007. The Clerk of Court is directed to terminate the motion pending at Dkt. No.
            49.

            SO ORDERED.
                                                    _____________________________________
            Dated: July 27, 2021
                                                             GREGORY H. WOODS
                   New York, New York
                                                            United States District Judge
